Citation Nr: 0527235	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  95-42 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Educational Center in Buffalo, New York


THE ISSUE

Whether an overpayment in the calculated amount of $740.67, 
representing Chapter 35 educational benefits paid to the 
appellant for his enrollment in his approved educational 
program from November 6 through December 31, 1993, has been 
properly created and assessed against the appellant.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the son of a deceased veteran who had active 
service from December 1952 to August 1955.  The veteran died 
in September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Educational 
Center in Buffalo, New York.  

In February 1996, the appellant and his brother testified at 
a hearing held at the Hartford, Connecticut, VARO before a 
Hearing Officer; a transcript of that hearing is of record.  
The appellant also later testified at a hearing held before a 
Member of the Board at the Hartford VARO in September 1997.  
The transcript of that hearing is no longer available, and 
the Board Member before whom the appellant testified has 
retired.  By an August 2005 letter sent to his address of 
record, the Board attempted to inform appellant of these 
facts and that he would be afforded another Board hearing, if 
desired.  Unfortunately, this letter could not be delivered 
because the appellant has apparently moved without informing 
VA of his new address.  


FINDINGS OF FACT

1.  The appellant was awarded a Chapter 35 educational 
allowance of $404 per month for his enrollment in his 
approved educational program at Manchester Community College 
for the Fall 1993 school term.  

2.  It is not disputed that he last attended his classes on 
November 5, 1993; mitigating circumstances have been 
recognized in connection with his withdrawal from all courses 
at that time.  

3.  The appellant continued to be paid his educational 
allowance of $404 per month through December 31, 1993; he 
later returned the monthly benefit check issued to him on 
February 1, 1994, for the month of January 1994.  

4.  An overpayment in the calculated amount of $740.67 has 
been created and assessed against the appellant, representing 
the Chapter 35 educational allowance paid to him for the 
period from November 6 through December 31, 1993, when he was 
not actually attending his classes.  


CONCLUSION OF LAW

An overpayment in the calculated amount of $740.67 has been 
properly created and assessed against the appellant.  
38 C.F.R. § 21.4135(e) (1993-2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case have been fully developed 
and are not in dispute.  The Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
has no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  

The appellant in this appeal was found to be eligible to 
receive Dependents' Educational Assistance benefits pursuant 
to Chapter 35, Title 38, United States Code.  He was award an 
educational allowance for his enrollment in an approved 
educational program at Manchester Community College, 
beginning in January 1993.  Due to unexpected financial 
problems, the appellant was forced to withdraw from his 
courses during the Fall 1993 term.  It is not disputed that 
he last attended his courses on November 5, 1993.  

The educational assistance allowance paid to eligible 
dependents of veterans under Chapter 35, Title 38, United 
States Code, will be reduced or terminated on the last date 
of attendance if the individual withdraws from courses with 
mitigating circumstances.  38 C.F.R. §§ 21.3135(c), 
21.4135(e)(2)(i).  If there are no mitigating circumstances, 
the educational allowance will be reduced or terminated as of 
the first day of the term in which the withdrawal occurs.  
38 C.F.R. § 21.4135(e)(1).  

VA has accepted that mitigating circumstances are 
demonstrated in connection with the appellant's withdrawal 
from his courses during the Fall 1993 school term; 
accordingly, the appellant's award of Chapter 35 benefits has 
been terminated, effective November 5, 1993, the date he last 
attended his classes.  

However, the appellant continued to receive and negotiate 
benefit checks representing the payment to him of his 
educational allowance of $404 per month through December 31, 
1993.  This has resulted in the creation of an overpayment in 
the calculated amount of $740.67, representing the 
educational allowance paid to, and received by, the appellant 
for the period from November 6 through December 31, 1993, 
when he was not actually attending his classes.  

The appellant returned the benefit check in the amount of 
$404 issued to him on February 1, 1994, which represented the 
payment to him of his educational allowance for the month of 
January 1994.  Consequently, this amount has not been 
included in calculating the amount of the overpayment 
assessed against him.  

Applying the applicable legal provisions to the undisputed 
facts of this case, the Board has determined that the 
educational overpayment at issue in this appeal, in the 
calculated amount of $740.67, has been properly created and 
assessed against him.  An audit of his account as of June 29, 
1998, indicated that all but $19.56 of this indebtedness had 
already been recovered from him.  Under the circumstances 
existing in this case, the Board is unaware of any legal 
authority which would allow the appellant to retain the 
payments made to him of his Chapter 35 educational allowance 
for the period from November 6 through December 31, 1993, 
when he was not actually attending his classes.  


ORDER


An overpayment in the calculated amount of $740.67 has been 
properly created and assessed against the appellant.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


